 

Exhibit 10.01

 

LeapFrog Enterprises, Inc.

 

2002 Non-Employee Directors' Stock Award Plan

 

Adopted: July 2, 2002

Approved By Stockholders: July 19, 2002

Amended and Restated: April 20, 2004

Amendment and Restatement Approved by Stockholders: June 10, 2004

Amended and Restated: March 27, 2006

Amendment and Restatement Approved by Stockholders: June 16, 2006

Amended and Restated: April 29, 2009

Amended and Restated: June 29, 2011

Amended April 30, 2013

 Termination Date: None

 

1.            Purposes.

 

(a)          Eligible Recipients. The persons eligible to receive Stock Awards
are the Non-Employee Directors of the Company.

 

(b)          Available Stock Awards. The purpose of the Plan is to provide a
means by which Non-Employee Directors may be given an opportunity to benefit
from increases in value of the Class A Common Stock through the granting of (i)
Nonstatutory Stock Options, (ii) Restricted Stock Awards, (iii) Restricted Stock
Unit Awards, (iv) Stock Appreciation Rights, and (v) Performance Stock Awards.

 

(c)          General Purpose. The Company, by means of the Plan, seeks to retain
the services of its Non-Employee Directors, to secure and retain the services of
new Non-Employee Directors and to provide incentives for such persons to exert
maximum efforts for the success of the Company and its Controlled Corporations.

 

2.            Definitions.

 

(a)          “Accountant” means the independent public accountants of the
Company.

 

(b)          “Affiliate” means any parent corporation or subsidiary corporation
of the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

(c)          “Annual Grant” means a Stock Award granted annually to a
Non-Employee Director who meets the specified criteria pursuant to Section 6(b)
of the Plan.

 

(d)          “Annual Meeting” means the annual meeting of the stockholders of
the Company.

 

(e)          “Board” means the Board of Directors of the Company.

 

1.

 

  

(f)          “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events after the IPO Date:

 

(i)          any Exchange Act Person becomes the Owner, directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction;

 

(ii)         there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving Entity in such
merger, consolidation or similar transaction or more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving Entity in
such merger, consolidation or similar transaction;

 

(iii)        there is consummated a sale, lease, license or other disposition of
all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition; or

 

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Controlled Corporation and the Participant
shall supersede the foregoing definition with respect to Stock Awards subject to
such agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply).

 

(g)          “Class A Common Stock” means the Class A common stock of the
Company.

 

(h)          “Code” means the Internal Revenue Code of 1986, as amended.

 

(i)          “Company” means LeapFrog Enterprises, Inc., a Delaware corporation.

 

(j)          “Consultant” means any person, including an advisor, (i) engaged by
the Company or a Controlled Corporation to render consulting or advisory
services and who is compensated for such services or (ii) who is a member of the
Board of Directors of a Controlled Corporation. However, the term “Consultant”
shall not include either Directors of the Company who are not compensated by the
Company for their services as Directors or Directors of the Company who are
merely paid a director’s fee by the Company for their services as Directors.

 

2.

 

  

(k)          “Continuous Service” means that the Participant’s service with the
Company or a Controlled Corporation, whether as an Employee, Director or
Consultant, is not interrupted or terminated. A change in the capacity in which
the Participant renders service to the Company or a Controlled Corporation as an
Employee, Consultant or Director or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s service with the Company or Controlled
Corporation, shall not terminate a Participant’s Continuous Service. For
example, a change in status from an Employee of the Company to a Consultant of a
Controlled Corporation or a Director shall not constitute an interruption of
Continuous Service. Notwithstanding the foregoing or anything in the Plan to the
contrary, unless (i) otherwise provided in a Stock Award Agreement or (ii)
following the date of grant of a Stock Award, determined otherwise by the Board
with respect to any Participant who is then an officer of the Company within the
meaning of Section 16 of the Exchange Act or by the chief executive officer of
the Company with respect to any other Participant, in the event that a
Participant terminates his or her subsequent service with the Company or a
Controlled Corporation as an Employee, the Participant shall cease vesting in
any of his or her Stock Awards as of such date of termination, regardless of
whether the Participant continues his or her service in the capacity of a
Director or Consultant without interruption or termination. The Board or the
chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal leave. Notwithstanding the foregoing, a leave of
absence shall be treated as Continuous Service for purposes of vesting in a
Stock Award only to such extent as may be provided in the Company’s leave of
absence policy or in the written terms of the Participant’s leave of absence.

 

(l)          “Controlled Corporation” means any subsidiary corporation of the
Company, whether now or hereafter existing, as such term is defined in
Section 424(f) of the Code.

 

(m)          “Director” means a member of the Board of Directors of the Company.

 

(n)          “Disability” means the inability of a person, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
that person’s position with the Company or a Controlled Corporation of the
Company because of the sickness or injury of the person.

 

(o)          “Employee” means any person employed by the Company or a Controlled
Corporation. Mere service as a Director or payment of a director’s fee by the
Company or a Controlled Corporation shall not be sufficient to constitute
“employment” by the Company or a Controlled Corporation.

 

(p)          “Entity” means a corporation, partnership or other entity.

 

(q)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(r)          “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (A) the Company or any Subsidiary of the
Company, (B) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) an Entity Owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their Ownership of stock of the
Company.

 

3.

 

  

(s)          “Fair Market Value” means, as of any date, the value of the Class A
Common Stock determined as follows:

 

(i)          If the Class A Common Stock is listed on any established stock
exchange or traded on the Nasdaq National Market or the Nasdaq SmallCap Market,
the Fair Market Value of a share of Class A Common Stock shall be the closing
sales price for such stock (or the closing bid, if no sales were reported) as
quoted on such exchange or market (or the exchange or market with the greatest
volume of trading in the Class A Common Stock) on the last market trading day
prior to the day of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable.

 

(ii)         In the absence of such markets for the Class A Common Stock, the
Fair Market Value shall be determined by the Board based upon an independent
appraisal in compliance with Section 409A of the Code or, in the case of an
Incentive Stock Option, in compliance with Section 422 of the Code.

 

(t)          “Initial Grant” means a Stock Award granted to a Non-Employee
Director who meets the specified criteria pursuant to Section 6(a) of the Plan.

 

(u)          “IPO Date” means the date the Company’s Class A Common Stock is
first offered to the public under a registration statement declared effective
under the Securities Act.

 

(v)         “Non-Employee Director” means a Director who is not an Employee of
the Company or a Controlled Corporation.

 

(w)          “Nonstatutory Stock Option” means an Option not intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code and
the regulations promulgated thereunder.

 

(x)          “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(y)          “Option” means a Nonstatutory Stock Option granted pursuant to the
Plan.

 

(z)          “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant. Each Option Agreement shall be subject to the terms and conditions of the
Plan.

 

(aa)         “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.

 

(bb)         “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

4.

 

  

(cc)         “Performance Stock Award” means a Stock Award granted under the
terms and conditions of Section 8(d).

 

(dd)         “Plan” means this LeapFrog Enterprises, Inc. 2002 Non-Employee
Directors' Stock Award Plan.

 

(ee)         “Restricted Stock Award” means an award of shares of Class A Common
Stock which is granted pursuant to the terms and conditions of Section 8(a).

 

(ff)         “Restricted Stock Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Award evidencing the
terms and conditions of a Restricted Stock Award grant. Each Restricted Stock
Award Agreement shall be subject to the terms and conditions of the Plan.

 

(gg)         “Restricted Stock Unit Award” means a right to receive shares of
Class A Common Stock which is granted pursuant to the terms and conditions of
Section 8(b).

 

(hh)         “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Agreement shall be subject to the terms and conditions of the
Plan.

 

(ii)         “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

 

(jj)         “Securities Act” means the Securities Act of 1933, as amended.

 

(kk)         “Stock Appreciation Right” means a right to receive the
appreciation on Class A Common Stock that is granted pursuant to the terms and
conditions of Section 8(c).

 

(ll)         “Stock Appreciation Right Agreement” means a written agreement
between the Company and a holder of a Stock Appreciation Right evidencing the
terms and conditions of a Stock Appreciation Right grant. Each Stock
Appreciation Right Agreement shall be subject to the terms and conditions of the
Plan.

 

(mm)         “Stock Award” means any right to receive Class A Common Stock
granted under the Plan, including a Nonstatutory Stock Option, a Restricted
Stock Award, a Restricted Stock Unit Award, a Stock Appreciation Right or a
Performance Stock Award.

 

(nn)         “Stock Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of a Stock Award
grant. Each Stock Award Agreement shall be subject to the terms and conditions
of the Plan.

 

5.

 

 

(oo)         “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership in which the Company
has a direct or indirect interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%).

 

3.            Administration.

 

(a)          Administration by Board. The Board shall administer the Plan. The
Board may not delegate administration of the Plan to a committee; provided,
however, that the Board may delegate to a committee the authority to determine
the type of Stock Awards and the number of shares subject to such Stock Awards
with respect to Initial and Annual Grants.

 

(b)          Powers of Board. The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)          To determine the recipients and provisions of Stock Awards to the
extent not specified in the Plan.

 

(ii)         To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.

 

(iii)        To amend the Plan or a Stock Award as provided in Section 13.

 

(iv)        Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
that are not in conflict with the provisions of the Plan.

 

(c)          Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

4.            Shares Subject to the Plan.

 

(a)          Share Reserve. Subject to the provisions of Section 12 relating to
adjustments upon changes in the Class A Common Stock, the Class A Common Stock
that may be issued pursuant to Stock Awards shall not exceed in the aggregate
One Million Two Hundred Fifty Thousand (1,250,000) shares of Class A Common
Stock. Effective as of June 16, 2006, subject to Section 4(b), the number of
shares available for issuance under the Plan shall be reduced by: (i) one (1)
share for each share of Class A Common Stock issued pursuant to an Option
granted under Section 7 or a Stock Appreciation Right granted under Section
8(c); and (ii) two (2) shares for each share of Class A Common Stock issued
pursuant to a Restricted Stock Award granted under Section 8(a) or a Restricted
Stock Unit Award granted under Section 8(b). Shares may be issued in connection
with a merger or acquisition as permitted by NYSE Listed Company Manual Section
303A.08 or, if applicable, NASD Rule 4350(i)(1)(A)(iii) or AMEX Company Guide
Section 711 and such issuance shall not reduce the number of shares available
for issuance under the Plan.

 

6.

 

  

(b)          Reversion of Shares to the Share Reserve.

 

(i)          Shares Available For Subsequent Issuance. If any Stock Award shall
for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full, or if any shares of Class A Common Stock issued
to a Participant pursuant to a Stock Award are forfeited back to or repurchased
by the Company because of or in connection with the failure to meet a
contingency or condition required to vest such shares in the Participant, the
shares of Class A Common Stock not acquired, forfeited or repurchased under such
Stock Award shall revert to and again become available for issuance under the
Plan.

 

(ii)         Other Shares Available for Subsequent Issuance. If any shares
subject to a Stock Award are not delivered to a Participant because the Stock
Award is exercised through a reduction of shares subject to the Stock Award
(i.e., “net exercised”) or an appreciation distribution in respect of a Stock
Appreciation Right is paid in shares of Class A Common Stock, the number of
shares subject to the Stock Award that are not delivered to the Participant
shall remain available for subsequent issuance under the Plan. If any shares
subject to a Stock Award are not delivered to a Participant because such shares
are withheld in satisfaction of the withholding of taxes incurred in connection
with the exercise of an Option, Stock Appreciation Right, or the issuance of
shares under a Restricted Stock Award or Restricted Stock Unit Award, the number
of shares that are not delivered to the Participant shall remain available for
subsequent issuance under the Plan. If the exercise price of any Stock Award is
satisfied by tendering shares of Class A Common Stock held by the Participant
(either by actual delivery or attestation), then the number of shares so
tendered shall remain available for subsequent issuance under the Plan.

 

To the extent there is issued a share of Class A Common Stock pursuant to a
Stock Award that counted as two (2) shares against the number of shares
available for issuance under the Plan pursuant to Section 4(a) and such share of
Common Stock again becomes available for issuance under the Plan pursuant to
this Section 4(b), then the number of shares of Class A Common Stock available
for issuance under the Plan shall increase by two (2) shares.

 

(c)          Source of Shares. The shares of Class A Common Stock subject to the
Plan may be unissued shares or reacquired shares, bought on the market or
otherwise. If the aggregate number of shares of Class A Common Stock issuable as
Initial and Annual Grants pursuant to Sections 6(a) and 6(b) would exceed the
number of shares remaining in the share reserve under Section 4(a) at such time
of grant, then, in the absence of any Board action otherwise, a pro rata
allocation of the shares of Class A Common Stock available shall be made in as
nearly a uniform manner as shall be practicable and equitable.

 

7.

 

  

5.            Eligibility.

 

The Initial and Annual Grants as set forth in Sections 6(a) and 6(b)
automatically shall be granted under the Plan to all Non-Employee Directors.
Stock Awards may also be granted as discretionary grants as set forth in Section
6(c).

 

6.            Non-Discretionary and Discretionary Grants.

 

(a)          Initial Grants. Without any further action of the Board, each
person who is elected or appointed for the first time to be a Non-Employee
Director automatically shall be granted an Initial Grant, in such form and
amount as determined by the Board by written resolution, from time to time. The
grant date for the Initial Grant (“Initial Grant Date”) shall be the 15th day of
the month following the date of such Non-Employee Director’s initial election or
appointment to be a Non-Employee Director.

 

(b)          Annual Grants. Without any further action of the Board, each year,
on the first day of the month following the annual meeting of stockholders of
the Company (“Annual Grant Date”), each person who is then a Non-Employee
Director automatically shall be granted an Annual Grant in such form and amount
as determined by the Board by written resolution, from time to time; provided,
however, that the value of the grant to a particular Non-Employee Director shall
be reduced, on a pro rata basis, for each month such person did not serve as a
Non-Employee Director during the twelve-month period from the prior Annual Grant
Date until the current Annual Grant Date.

 

(c)          Discretionary Grants. In addition to non-discretionary grants
pursuant to Sections 6(a) and 6(b), the Board, in its sole discretion, may grant
Stock Awards to one or more Non-Employee Directors in such numbers and subject
to such other provisions as it shall determine. The numbers and other provisions
of such Stock Awards need not be identical.

 

7.            Option Provisions.

 

Each Option shall be in such form and shall contain such terms and conditions as
required by the Plan. Each Option shall contain such additional terms and
conditions, not inconsistent with the Plan, as the Board shall deem appropriate.
Each Option shall include (through incorporation of provisions hereof by
reference in the Option or otherwise) the substance of each of the following
provisions:

 

(a)          Term. No Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.

 

(b)          Exercise Price. The exercise price of each Option shall be one
hundred percent (100%) of the Fair Market Value of the stock subject to the
Option on the date the Option is granted. Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Section
424(a) of the Code.

 

8.

 

  

(c)          Consideration. The purchase price of Class A Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations and as determined by the Board in its sole discretion,
by any combination of the methods of payment set forth below. The Board shall
have the authority to grant Options that do not permit all of the following
methods of payment (or otherwise restrict the ability to use certain methods)
and to grant Options that require the consent of the Company to utilize a
particular method of payment. The methods of payment permitted by this Section
7(c) are:

 

(i)          by cash, check, bank draft or money order payable to the Company;

 

(ii)         pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;

 

(iii)        by delivery to the Company (either by actual delivery or
attestation) of shares of Class A Common Stock;

 

(iv)        by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Class A Common Stock issued upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from the Participant to the extent of any remaining
balance of the aggregate exercise price not satisfied by such reduction in the
number of whole shares to be issued; provided, further, that shares of Class A
Common Stock will no longer be outstanding under an Option and will not be
exercisable thereafter to the extent that (A) shares are used to pay the
exercise price pursuant to the “net exercise,” (B) shares are delivered to the
Participant as a result of such exercise, and (C) shares are withheld to satisfy
tax withholding obligations; or

 

(v)         in any other form of legal consideration that may be acceptable to
the Board.

 

Unless otherwise specifically provided in the Option, the purchase price of
Class A Common Stock acquired pursuant to an Option that is paid by delivery to
the Company of other Class A Common Stock acquired, directly or indirectly from
the Company, shall be paid only by shares of the Class A Common Stock of the
Company that have been held for more than six (6) months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes). At any time that the Company is incorporated in Delaware,
payment of the Class A Common Stock’s “par value,” as defined in the Delaware
General Corporation Law, shall not be made by deferred payment.

 

(d)          Transferability. An Option is transferable by will or by the laws
of descent and distribution. An Option also may be transferable upon written
consent of the Company if, at the time of transfer, a Form S-8 registration
statement under the Securities Act is available for the exercise of the Option
and the subsequent resale of the underlying securities. In addition, an
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

 

9.

 

  

(e)          Vesting. At the time of grant of an Option, the Board may impose
such restrictions or conditions to the vesting of the Options as it, in its sole
discretion, deems appropriate.

 

(f)          Early Exercise. The Option may, but need not, include a provision
whereby the Optionholder may elect at any time before the Optionholder’s
Continuous Service terminates to exercise the Option as to any part or all of
the shares of Class A Common Stock subject to the Option prior to the full
vesting of the Option. Any unvested shares of Class A Common Stock so purchased
may be subject to a repurchase option in favor of the Company or to any other
restriction the Board determines to be appropriate.

 

(g)          Termination of Continuous Service. In the event an Optionholder’s
Continuous Service terminates, the Optionholder (or, in the event of the
Optionholder’s death, the Optionholder’s estate, a person who acquired the right
to exercise the Option by bequest or inheritance, or a person designated to
exercise the Option upon the Optionholder’s death) may exercise his or her
Option (to the extent that the Optionholder was entitled to exercise it as of
the date of termination) but only within such period of time ending on the
earlier of the expiration of the term of the Option as set forth in the Option
Agreement or the date following the termination of the Optionholder’s Continuous
Service set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified in
the Option Agreement, the Option shall terminate.

 

(h)          Extension of Termination Date. If the exercise of the Option
following the termination of the Optionholder’s Continuous Service (other than
upon the Optionholder’s death or Disability) would be prohibited at any time
solely because the issuance of shares would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of the term of the Option set forth in Section
7(a) or (ii) the expiration of a period of three (3) months after the
termination of the Optionholder’s Continuous Service during which the exercise
of the Option would not be in violation of such registration requirements.

 

8.            Provisions of Stock Awards other than Options.

 

(a)          Restricted Stock Awards. Each Restricted Stock Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. To the extent consistent with the Company’s Bylaws, at
the Board’s election, shares of Class A Common Stock may be (x) held in book
entry form subject to the Company’s instructions until any restrictions relating
to the Restricted Stock Award lapse; or (y) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the Board.
The terms and conditions of Restricted Stock Award Agreements may change from
time to time, and the terms and conditions of separate Restricted Stock Award
Agreements need not be identical, provided, however, that each Restricted Stock
Award Agreement shall include (through incorporation of provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:

 

10.

 

  

(i)          Consideration. A Restricted Stock Award may be awarded in
consideration for (A) past or future services actually or to be rendered to the
Company or an Affiliate, or (B) any other form of legal consideration that may
be acceptable to the Board in its sole discretion and permissible under
applicable law.

 

(ii)         Vesting. Shares of Class A Common Stock awarded under a Restricted
Stock Award Agreement may be subject to forfeiture to the Company in accordance
with a vesting schedule to be determined by the Board.

 

(iii)        Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may receive pursuant to
a forfeiture condition, any or all of the shares of Class A Common Stock held by
the Participant which have not vested as of the date of termination of
Continuous Service under the terms of the Restricted Stock Award Agreement.

 

(iv)        Transferability. Rights to acquire shares of Class A Common Stock
under a Restricted Stock Award Agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Restricted Stock Award Agreement, as the Board shall determine in its sole
discretion, so long as Class A Common Stock awarded under the Restricted Stock
Award Agreement remains subject to the terms of the Restricted Stock Award
Agreement.

 

(b)          Restricted Stock Unit Awards. Each Restricted Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The terms and conditions of Restricted Stock
Unit Award Agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Unit Award Agreements need not be identical,
provided, however, that each Restricted Stock Unit Award Agreement shall include
(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:

 

(i)          Consideration. At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Class A Common Stock subject to the
Restricted Stock Unit Award. The consideration to be paid (if any) by the
Participant for each share of Class A Common Stock subject to a Restricted Stock
Unit Award may be paid in any form of legal consideration that may be acceptable
to the Board in its sole discretion and permissible under applicable law.

 

(ii)         Vesting. At the time of the grant of a Restricted Stock Unit Award,
the Board may impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

 

(iii)        Payment. A Restricted Stock Unit Award may be settled by the
delivery of shares of Class A Common Stock, their cash equivalent, any
combination thereof or in any other form of consideration, as determined by the
Board and contained in the Restricted Stock Unit Award Agreement.

 

11.

 

  

(iv)        Additional Restrictions. At the time of the grant of a Restricted
Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Class A
Common Stock (or their cash equivalent) subject to a Restricted Stock Unit Award
to a time after the vesting of such Restricted Stock Unit Award.

 

(v)         Dividend Equivalents. Dividend equivalents may be credited in
respect of shares of Class A Common Stock covered by a Restricted Stock Unit
Award, as determined by the Board and contained in the Restricted Stock Unit
Award Agreement. At the sole discretion of the Board, such dividend equivalents
may be converted into additional shares of Class A Common Stock covered by the
Restricted Stock Unit Award in such manner as determined by the Board. Any
additional shares covered by the Restricted Stock Unit Award credited by reason
of such dividend equivalents will be subject to all the terms and conditions of
the underlying Restricted Stock Unit Award Agreement to which they relate.

 

(vi)        Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

 

(vii)       Compliance with Section 409A of the Code. Notwithstanding anything
to the contrary set forth herein, any Restricted Stock Unit Award granted under
the Plan that is not exempt from the requirements of Section 409A of the Code
shall contain such provisions so that such Restricted Stock Unit Award will
comply with the requirements of Section 409A of the Code. Such restrictions, if
any, shall be determined by the Board and contained in the Restricted Stock Unit
Award Agreement evidencing such Restricted Stock Unit Award. For example, such
restrictions may include, without limitation, a requirement that any Class A
Common Stock that is to be issued in a year following the year in which the
Restricted Stock Unit Award vests must be issued in accordance with a fixed
pre-determined schedule.

 

(c)          Stock Appreciation Rights. Each Stock Appreciation Right Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. Stock Appreciation Rights may be granted as stand-alone
Stock Awards or in tandem with other Stock Awards. The terms and conditions of
Stock Appreciation Right Agreements may change from time to time, and the terms
and conditions of separate Stock Appreciation Right Agreements need not be
identical; provided, however, that each Stock Appreciation Right Agreement shall
include (through incorporation of the provisions hereof by reference in the
Agreement or otherwise) the substance of each of the following provisions:

 

(i)          Term. No Stock Appreciation Right shall be exercisable after the
expiration of ten (10) years from the date of its grant or such shorter period
specified in the Stock Appreciation Right Agreement.

 

(ii)         Strike Price. Each Stock Appreciation Right will be denominated in
shares of Class A Common Stock equivalents. The strike price of each Stock
Appreciation Right shall not be less than one hundred percent (100%) of the Fair
Market Value of the Class A Common Stock equivalents subject to the Stock
Appreciation Right on the date of grant.

 

12.

 

  

(iii)        Calculation of Appreciation. The appreciation distribution payable
on the exercise of a Stock Appreciation Right will be not greater than an amount
equal to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the Stock Appreciation Right) of a number of shares of Class A
Common Stock equal to the number of shares of Class A Common Stock equivalents
in which the Participant is vested under such Stock Appreciation Right, and with
respect to which the Participant is exercising the Stock Appreciation Right on
such date, over (B) the strike price that will be determined by the Board at the
time of grant of the Stock Appreciation Right.

 

(iv)        Vesting. At the time of the grant of a Stock Appreciation Right, the
Board may impose such restrictions or conditions to the vesting of such Stock
Appreciation Right as it, in its sole discretion, deems appropriate.

 

(v)         Exercise. To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
Stock Appreciation Right.

 

(vi)        Payment. The appreciation distribution in respect of a Stock
Appreciation Right may be paid in Class A Common Stock, in cash, in any
combination of the two or in any other form of consideration, as determined by
the Board and contained in the Stock Appreciation Right Agreement evidencing
such Stock Appreciation Right.

 

(vii)       Termination of Continuous Service. In the event that a Participant’s
Continuous Service terminates, the Participant may exercise his or her Stock
Appreciation Right (to the extent that the Participant was entitled to exercise
such Stock Appreciation Right as of the date of termination) but only within
such period of time ending on the earlier of (A) the date three (3) months
following the termination of the Participant’s Continuous Service (or such
longer or shorter period specified in the Stock Appreciation Right Agreement),
or (B) the expiration of the term of the Stock Appreciation Right as set forth
in the Stock Appreciation Right Agreement. If, after termination, the
Participant does not exercise his or her Stock Appreciation Right within the
time specified herein or in the Stock Appreciation Right Agreement (as
applicable), the Stock Appreciation Right shall terminate.

 

(viii)      Compliance with Section 409A of the Code. Notwithstanding anything
to the contrary set forth herein, any Stock Appreciation Rights granted under
the Plan that are not exempt from the requirements of Section 409A of the Code
shall contain such provisions so that such Stock Appreciation Rights will comply
with the requirements of Section 409A of the Code. Such restrictions, if any,
shall be determined by the Board and contained in the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right. For example, such
restrictions may include, without limitation, a requirement that a Stock
Appreciation Right that is to be paid wholly or partly in cash must be exercised
and paid in accordance with a fixed pre-determined schedule.

 

13.

 

  

(d)          Performance Stock Awards. A Performance Stock Award is a Stock
Award that may be granted, may vest, or may be exercised based upon the
attainment during one or more periods of time of certain performance goals. Such
performance goals may be determined by the Board in its sole discretion or may
be based on the Performance Goals selected by the Committee under the Company’s
2002 Equity Incentive Plan (as such terms are defined in the Company’s 2002
Equity Incentive Plan). A Performance Stock Award may, but need not, require the
completion of a specified period of Continuous Service. The length of any
performance period, the performance goals to be achieved during such performance
period, and the measure of whether and to what degree such performance goals
have been attained shall be conclusively determined by the Board in its sole
discretion. In addition, to the extent permitted by applicable law and the
applicable Award Agreement, the Board may determine that cash may be used in
payment of Performance Stock Awards.

 

9.            Covenants of the Company.

 

(a)          Availability of Shares. During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Class A Common
Stock required to satisfy such Stock Awards.

 

(b)          Securities Law Compliance. The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Class A Common Stock upon exercise of the Stock Awards; provided, however,
that this undertaking shall not require the Company to register under the
Securities Act the Plan, any Stock Award or any stock issued or issuable
pursuant to any such Stock Award. If, after reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
which counsel for the Company deems necessary for the lawful issuance and sale
of stock under the Plan, the Company shall be relieved from any liability for
failure to issue and sell stock upon exercise of such Stock Awards unless and
until such authority is obtained.

 

10.          Use of Proceeds from Stock.

 

Proceeds from the sale of stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

11.          Miscellaneous.

 

(a)          Stockholder Rights. No Participant shall be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares subject
to a Stock Award unless and until such Participant has satisfied all
requirements for exercise of the Stock Award pursuant to its terms.

 

(b)          No Service Rights. Nothing in the Plan or any instrument executed
or Stock Award granted pursuant thereto shall confer upon any Participant any
right to continue to serve the Company as a Non-Employee Director or shall
affect the right of the Company or an Affiliate to terminate (i) the employment
of an Employee with or without notice and with or without cause, (ii) the
service of a Consultant pursuant to the terms of such Consultant’s agreement
with the Company or an Affiliate or (iii) the service of a Director pursuant to
the Bylaws of the Company or an Affiliate, and any applicable provisions of the
corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.

 

14.

 

  

(c)          Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring the stock
subject to the Stock Award for the Participant’s own account and not with any
present intention of selling or otherwise distributing the stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (1) the issuance of the shares upon the exercise or acquisition
of stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act or (2) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the stock.

 

(d)          Withholding Obligations. The Participant may satisfy any federal,
state or local tax withholding obligation relating to the exercise or
acquisition of stock under a Stock Award by any of the following means (in
addition to the Company’s right to withhold from any compensation paid to the
Participant by the Company) or by a combination of such means: (i) tendering a
cash payment; (ii) authorizing the Company to withhold shares from the shares of
the Class A Common Stock otherwise issuable to the Participant as a result of
the exercise or acquisition of stock under the Stock Award, provided, however,
that no shares of Class A Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law; or (iii) delivering to the
Company owned and unencumbered shares of the Class A Common Stock.

 

(e)          Lock-Up Period. Upon exercise of any Stock Award, a Participant may
not sell, dispose of, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any shares of Class A Common Stock or other
securities of the Company held by the Participant, for a period of time
specified by the managing underwriter(s) (not to exceed one hundred eighty (180)
days) following the effective date of a registration statement of the Company
filed under the Securities Act, other than a Form S-8 registration statement,
(the “Lock Up Period”); provided, however, that nothing contained in this
section shall prevent the exercise of a repurchase option, if any, in favor of
the Company during the Lock Up Period. A Participant may be required to execute
and deliver such other agreements as may be reasonably requested by the Company
and/or the underwriter(s) that are consistent with the foregoing or that are
necessary to give further effect thereto. In order to enforce the foregoing, the
Company may impose stop-transfer instructions with respect to such shares of
Class A Common Stock until the end of such period. The underwriters of the
Company’s stock are intended third party beneficiaries of this Section 11(e) and
shall have the right, power and authority to enforce the provisions hereof as
though they were a party hereto.

 

15.

 

  

12.          Adjustments upon Changes in Class A Common Stock.

 

(a)          Capitalization Adjustments. If any change is made in the stock
subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the nature, class(es) and maximum number of securities subject both
to the Plan pursuant to Section 4 and to the nondiscretionary Stock Awards
specified in Section 6, and the outstanding Stock Awards will be appropriately
adjusted in the nature, class(es) and number of securities and price per share
of stock subject to such outstanding Stock Awards. The Board shall make such
adjustments, and its determination shall be final, binding and conclusive. (The
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.)

 

(b)          Dissolution or Liquidation. In the event of a dissolution or
liquidation of the Company, then all outstanding Stock Awards shall terminate
immediately prior to such event.

 

(c)          Change in Control. If a Change in Control occurs and as of, or
within twelve (12) months after, the effective time of such Change in Control, a
Participant’s Continuous Service terminates, then his or her Stock Awards will
accelerate and become fully vested and immediately exercisable (to the extent
applicable), unless the termination was a result of the Participant’s
resignation (other than any resignation contemplated by the terms of the Change
in Control or required by the Company or the acquiring entity pursuant to the
Change in Control).

 

(d)          Parachute Payments. In the event that the acceleration of the
vesting and exercisability of the Stock Awards provided for in Section 12(c) and
benefits otherwise payable to a Participant (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be equal to the Reduced Amount.
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or (y)
the largest portion, up to and including the total, of the Payment, whichever
amount, after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in the Participant’s receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the following order
unless the Participant elects in writing a different order (provided, however,
that such election shall be subject to Company approval if made on or after the
effective date of the event that triggers the Payment): reduction of cash
payments; cancellation of accelerated vesting of Stock Awards; reduction of
employee benefits. In the event that acceleration of vesting of Stock Award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of the Participant’s Stock Awards
(i.e., earliest granted Stock Award cancelled last) unless the Participant
elects in writing a different order for cancellation.

 

16.

 

  

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Participant and the Company within fifteen (15) calendar days after the date on
which the Participant’s right to a Payment is triggered (if requested at that
time by the Participant or the Company) or such other time as requested by the
Participant or the Company. If the accounting firm determines that no Excise Tax
is payable with respect to a Payment, either before or after the application of
the Reduced Amount, it shall furnish the Participant and the Company with an
opinion reasonably acceptable to the Participant that no Excise Tax will be
imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Participant and the Company.

 

13.          Amendment of the Plan and Stock Awards.

 

(a)          Amendment of Plan. The Board at any time, and from time to time,
may amend the Plan. However, except as provided in Section 12 relating to
adjustments upon changes in Class A Common Stock, no amendment shall be
effective unless approved by the stockholders of the Company to the extent
stockholder approval is necessary to satisfy the requirements of Rule 16b-3 or
any Nasdaq or securities exchange listing requirements.

 

(b)          Stockholder Approval. The Board may, in its sole discretion, submit
any other amendment to the Plan for stockholder approval.

 

(c)          No Impairment of Rights. Rights under any Stock Award granted
before amendment of the Plan shall not be impaired by any amendment of the Plan
unless (i) the Company requests the consent of the Participant and (ii) the
Participant consents in writing.

 

(d)          Amendment of Stock Awards. The Board at any time, and from time to
time, may amend the terms of any one or more Stock Awards; provided, however,
that the rights under any Stock Award shall not be impaired by any such
amendment unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents in writing.

 

14.          Termination or Suspension of the Plan.

 

(a)          Plan Term. The Board may suspend or terminate the Plan at any time.
No Stock Awards may be granted under the Plan while the Plan is suspended or
after it is terminated.

 

(b)          No Impairment of Rights. Suspension or termination of the Plan
shall not impair rights and obligations under any Stock Award granted while the
Plan is in effect except with the written consent of the Participant.

 

17.

 

  

15.          Choice of Law.

 

All questions concerning the construction, validity and interpretation of this
Plan shall be governed by the law of the State of Delaware, without regard to
such state’s conflict of laws rules.

 

18.

 